705 S.E.2d 353 (2010)
STATE
v.
Julie Anne YENCER.
No. 365PA10-1.
Supreme Court of North Carolina.
December 14, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Allen C. Brotherton, Charlotte, for Julie Anne Yencer.
Monica E. Webb, Raleigh, for Trustees of Davidson College.
Thomas R. West, Raleigh, for NC Indep. Colleges & Univ. and NC Assoc. of Campus Law Enforc. Admin.
Edmond W. Caldwell, Jr., Executive Vice President and General Counsel, for N.C. Sheriffs Association, Inc.
Colleen Kochanek, for N.C. Association of Chiefs of Police.
Richard L. Hattendorf, General Counsel, Jeffrey P. Gray, Raleigh, for N.C. State Lodge, Fraternal Order of Police.
Frank Goldsmith, Jr., Marion, for North Carolina Advocates for Justice.
The following order has been entered on the motion filed on the 13th of December 2010 by N.C. Advocates for Justice to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 14th of December 2010."